ORDER

PER CURIAM.
This is an appeal from the denial of a Rule 29.15 motion without an evidentiary hearing for post-conviction relief. Appellant requested the court reverse the judgment of the motion court and vacate his convictions and sentences for kidnapping, forcible sodomy and armed criminal action. Appellant requests that this court reverse the judgment of the motion court and grant his request for an evidentiary hearing to determine the merit of his Rule 29.15 claim. Affirmed. Rule 84.16(b).